Citation Nr: 0716396	
Decision Date: 06/01/07    Archive Date: 06/18/07

DOCKET NO.  04-43 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease and degenerative disc disease of the low back. 

2.  Entitlement to service connection for radiculopathy of 
the lower extremities. 


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to 
September 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Waco, Texas.  In an August 2006 decision, the Board 
upheld the RO's denial of service connection for degenerative 
joint disease and degenerative disc disease of the low back 
and radiculopathy of the lower extremities.  The veteran 
thereafter appealed such decision to the Court of Appeals for 
Veterans Claims (Court) and in March 2007, the Court granted 
the veteran's and Secretary of VA's (the parties) Joint 
Motion to Remand.  Such Joint Motion directed the Board to 
order further development of the claims.  Therefore, the 
appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

A remand is necessary in order to further develop the claims 
and to provide additional notification to the veteran.  
Initially, as noted in the Joint Motion, there appears to be 
records from the Social Security Administration (SSA) that 
have not been requested or obtained.  On remand, any 
determination pertinent to the veteran's claim for SSA 
benefits, as well as any medical records relied upon 
concerning that claim should be requested from SSA.

Additionally, the Veterans Claims Assistance Act of 2000 
(VCAA) is applicable to the claims now before the Board.  In 
a December 2003 letter, the veteran was advised of the 
evidence necessary to substantiate his service connection 
claims as well as his and VA's respective responsibilities in 
obtaining such evidence.  However, such letter did not 
request that the veteran provide any evidence in his 
possession that pertains to his claims.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  Additionally, during the 
pendency of the appeal, the Court held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  The veteran has not been advised of the type of 
evidence necessary to establish an initial rating or 
effective date for the disabilities now on appeal.  
Therefore, this remand for substantive development will also 
enable VA to provide appropriate notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), that informs the veteran as 
to the type of evidence that is needed to establish both an 
initial rating and an effective date for the disabilities on 
appeal as well as request that he send any evidence pertinent 
to his claims to VA.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be sent a VCAA 
notice letter that includes an explanation 
as to the information or evidence needed 
to establish an initial rating and an 
effective date for the disabilities now on 
appeal and request that the veteran submit 
any evidence in his possession that 
pertains to his claims in accordance with 
Dingess/Hartman and Pelegrini, supra.  

2.  Any determination pertinent to the 
veteran's claim for SSA benefits, as well 
as any medical records relied upon 
concerning that claim, should be requested 
from SSA.  A response, negative or 
positive, should be associated with the 
claims file.

3.  After completing the above actions, 
and any other development as may be 
indicated by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the veteran's 
service connection claims should be 
readjudicated.  The entirety of the 
evidence should be considered.  If the 
claims remain denied, the veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



